DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 8/30/2022. As directed by the amendment, Claims 18 and 20-26 were amended, claims 1-17 and 19 were cancelled and new claims 27-30 were added. Thus, claims 18 and 20-30 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-23 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the limitation “A massage device comprising: a housing; a cover connected to the housing; a coupler connecting the housing and the cover and configured to allow the cover to be folded and unfolded about the coupler; and wherein the housing and the cover are configured to support a user’s body placed thereon while the cover is in an unfolded position, wherein the housing comprises a first support surface facing upward and configured to support the cover while the cover is in the unfolded position, and wherein the cover comprises a second support surface facing downward and configured to be in contact with and supported by the first support surface of the housing while the cover is in the unfolded position” (lines 1-17) is unclear as to what structure is responsible for providing the “massage” feature for the claimed device, the claim appears to be missing the structure that allows the device to massage, according to the specification, a massage set 1 is responsible for massaging the user (see page 10 of the instant specification), therefore, it is unclear if the applicant is trying to claim a massage device that needs to actively have a massage structure or is the massage feature being a feature of any claimed component. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 as best understood is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doo (2005/0015126).

    PNG
    media_image1.png
    889
    856
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1016
    906
    media_image2.png
    Greyscale

Regarding claim 18, Doo discloses a massage device ("A", fig. 1, paragraph 0034) comprising: a housing (600, 700, 510, 200, 310a, 830a, 820a, 100 see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041); a cover (lower therapy mat 20, foot pressure plate 21, and 330/320, see the annotated-Doo fig. 3 above, paragraphs 0032 and 0036) connected to the housing; a coupler (420, fig. 6, paragraphs 0039 and 0037) connecting the housing and the cover and configured to allow the cover to be folded and unfolded about the coupler (see figs. 8-9, paragraphs 0015, 0018, 0035-0044), wherein the housing and the cover are configured to support a user’s body placed thereon while the cover is in the unfolded position (see fig. 1a and see paragraph 0065, Doo discloses a user lies on the device, therefore, the cover and the housing can support the user’s body directly on their top surface when the cover is unfolded), wherein the housing comprises a first support surface (the first surface is surface 810a in fig. 7) facing upward and configured to support the cover while the cover is in the unfolded position (see figs. 3 and 7), and wherein the cover comprises a second support surface (bottom surface of frame, see the annotated-Doo fig. 7 above) facing downward and configured to be in contact with and supported by the first support surface of the housing while the cover is in the unfolded position (see the annotated-Doo figs 3 and 7 above, as shown, the second surface is facing downward, and would be in contact with and supported by the first support surface of the housing while the cover is in the unfolded position, see paragraphs 0040-0042). 
Claims 18, 20-21, 23-25, and 27-30 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doo (2005/0015126).

    PNG
    media_image3.png
    805
    741
    media_image3.png
    Greyscale

Regarding claim 18, Doo discloses a massage device ("A", fig. 1, paragraph 0034) comprising: a housing (600, 700, 510, 880 and 200, see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041); a cover (lower therapy mat 20, foot pressure plate 21, 110, and 300, figs. 1 and 6, paragraphs 0032 and 0036) connected to the housing, a coupler (see the annotated-Doo fig. 6 above, paragraphs 0039 and 0037) connecting the housing and the cover and configured to allow the cover to be folded and unfolded about the coupler (see figs. 8-9, paragraphs 0015, 0018, 0035-0044), wherein the housing and the cover are configured to support a user’s body placed thereon while the cover is in an unfolded position (see fig. 1a and see paragraph 0065, Doo discloses a user lies on the device, therefore, the cover and the housing can support the user’s body directly on their top surface when the cover is unfolded), wherein the housing comprises a first support surface facing upward and configured to support the cover while the cover is in the unfolded position, and wherein the cover comprises a second support surface facing downward and configured to be in contact with and supported by the first support surface of the housing while the cover is in the unfolded position (see the annotated-Doo fig. 6 above with reference to figs. 1-8). 
Regarding claim 20, Doo discloses a backing support configured to support and hingedly connected to the cover that comprises a receiving recess configured to house the backing support when the backing support is unfolded (see fig. 7, the backing support is the flange located at the stable mounting parts 810a that is on the inside of receiving member 320, the receiving recess is the opening formed by 330 and 320 of the cover). 
Regarding claim 21, Doo discloses a lock latch (870, 871 and 872, fig. 9, paragraphs 0040, 0049 and 0068) that is provided to the housing (600, 700, 510, and 200, see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041) and the cover (lower therapy mat 20, foot pressure plate 21, and 300, fig. 1, paragraphs 0032 and 0036) and configured to allow mutual locking or unlocking of the housing and the cover (see fig. 9, as shown, the locking latch 870 is provided to the housing and the cover and allows mutual locking and unlocking of the housing and the cover, see paragraphs 0040, 0049 and 0068).  
Regarding claim 23, Doo discloses that the locking latch further includes at least one of wheel or caster for providing convenience of movement (the locking latch is redefined to be 870, 320, 310, 872 and 871 and castor, fig. 9, paragraph 0049, therefore, locking latch includes casters as shown in fig. 7, wherein caster is known to provide convenience of movement).
Regarding claim 24, Doo discloses that the cover (lower therapy mat 20, foot pressure plate 21, and 300, fig. 1, paragraphs 0032 and 0036) further includes an inner surface and a recess (opening within mat 20 that is configured to accommodate foot pressure plate 21 formed by inner surface of 20, see fig. 3)  formed in the inner surface in order to prevent interference with a massage set (massager located on transfer plate 14) disposed inside the housing when the housing is covered with the cover (600, 700, 510, and 200, see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041) (see the detail view of fig. 2, as shown, the cover is being covered by the housing when the housing and the covered sits side by side in the unfolded position, furthermore, see fig. 1 with reference to figs. 2 and 9, as shown, the recess allows different components such as the foot pressure plate 21 of the apparatus to be stored within the mat 20, therefore, the recess inherently prevent interference with a massage set (massage set 14a located on 14) inside the housing when the housing is covered with the cover, since all necessary structures are stored within the recess).   
Regarding claim 25, Doo discloses a damper (urethane 720, fig. 2, paragraph 0053) formed on the housing (600, 700, 510, and 200, see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041, as shown, the housing comprises a urethane member, urethane would provide some degree of force dampening). 
Regarding claim 27, Doo discloses that the first support surface is concavely curved and the second support surface is convexly curved (see the annotated-Doo fig. 6 above, as shown, the first support surface is concavely curved and the second support surface is convexly curved). 
Regarding claim 28, Doo discloses that the coupler (inner 420 shown in the annotated-Doo fig. 6 above,  paragraphs 0039 and 0037) is configured to hingedly connect the cover and the housing such that the cover is configured to pivot with respect to the housing about the coupler (see fig. 5 with reference to fig. 9, paragraphs 0039 and 0037, as shown, the coupler would pivot relative to both the cover and the housing).
Regarding claim 29, Doo discloses that the cover (lower therapy mat 20, foot pressure plate 21, 110, and 300, figs. 1 and 6, paragraphs 0032 and 0036) comprises an end portion (see the annotated-Doo fig. 6 above, the end portion of 300 is the portion of 300 that is connected to inner 420 and outer 420) where the coupler is connected, and the second support surface is located at the end portion (see the annotated-Doo fig. 6 above, as shown, the second support surface is located “at” the end portion). 
Regarding claim 30, Doo discloses that the backing support (see fig. 7, the backing support is the flange located at the stable mounting parts 810a that is on the inside of receiving member 320, the receiving recess is the opening formed by 330 and 320 of the cover), the first support surface and the second support surface (see the annotated-Doo fig. 6 above) are configured to support the cover such that the cover is prevented from sagging when the cover is in the unfolded position (see figs. 1-8, as shown, the backing support, first support surface and the second support surface are physical structures that act as structure that support and assist in the supporting of the cover).
Claims 18 and 20 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 201197797). 

    PNG
    media_image4.png
    725
    958
    media_image4.png
    Greyscale

Regarding claim 18, Li discloses a massage device (entire device in fig. 1, Li discloses in paragraph 0006 and 0007 of the English translation that the device massages the user by moving a rollers against a user’s body), comprising a housing (21 and 14 that is holding the massage mechanism 3, 13, 5, and 7, see fig. 2, see paragraphs 0023 and 0018), a cover (15 and 22, see figs. 1-2) connected to the housing (see fig. 1 and paragraphs 0023-0024), a coupler (hinge component connecting 21 and 22, see paragraph 0024) connecting the housing and the cover and configured to allow the cover to be folded and unfolded about the coupler (see paragraph 0024), wherein the housing and the cover are configured to support a user’s body placed thereon while the cover is in an unfolded position (see paragraph 0006 and figs. 1-5, the cover and the housing would support a user’s body directly on their top surface when the cover is unfolded), wherein the housing comprises a first support surface facing upward and configured to support the cover while the cover is in the unfolded position, wherein the cover comprises a second support surface facing downward and configured to be in contact with and supported by the first support surface of the housing while the cover is in the unfolded position (see the annotated-Li fig. 2 above, as shown, in the scenario where the entire device is placed on an incline such that the cover 15 would be higher than the housing 14/21, the first supporting surface as shown in the annotated figure 2 above would be facing upward and would be supporting the cover while the cover is in the unfolded position, and the second support surface would be facing downward and would be in contact with and supported by the first support surface of the housing while the cover is in the unfolded position as shown in fig. 1).
Regarding claim 27, Li discloses that the first support surface is concavely curved and the second support surface is convexly curved (see the annotated-Li fig. 2 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Doo (2005/0015126) in view of Kopylov (2011/0068588).
Regarding claim 22, Doo discloses the locking latch including a body (body is the portion of the apparatus that comprise the hinge 872, and as shown, the body having hinge 872 is indirectly connected to the housing through hook 870) connected to the housing (600, 700, 510, and 200, see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041, as shown in fig. 9, the body of 870 is connected to the housing), an actuator (870) hinged to the body (see fig. 9, paragraph 0049), but fails to disclose that that the locking latch includes a hook hinged to the actuator and a hooked slot which is formed in the cover such that the hook is inserted into and extracted from the hooked slot. 
However, Kopylov teaches a locking latch (locking latch (13) shown in fig. 1, paragraph 0054) including a body (16, fig. 1, paragraph 0054) connected to a member (12), an actuator (17, fig. 1, paragraph 0054) hinged to the body (see figs. 1-2, the actuator 17 is hinged to the body (16) through hinge (18)); a hook (15, fig. 1, paragraph 0054) hinged to the actuator (see figs. 1-2) and a hooked slot (14, fig. 1, paragraph 0054, as shown the draw plate comprise a slot that accommodates the hook (15)) which is formed in a cover (11, fig. 1) such that the hook is inserted into and extracted from the hooked slot (see figs. 1-2, paragraphs 0054-0057). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the locking latch of Doo to be the locking latch as taught by Kopylov for the purpose of providing a well-known alternative locking means that has a low manufacturing cost, reliable and durable safety catch that can withstand strong unlocking forces, thereby improving the locking ability and preventing accidental releases (see paragraph 0014 of Kopylov).     
Claim 26 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Doo (2005/0015126).
Regarding claim 26, Doo appears to disclose that the housing (600, 700, 510, and 200, see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041) and the cover (lower therapy mat 20, foot pressure plate 21, and 300, fig. 1, paragraphs 0032 and 0036) have a thickness ratio of 1:0.2 to 1:0.8 (see detail of fig. 2, as shown, the horizontal portion of 720/730 is approximately two times thicker than the horizontal portion of 720a/730a, paragraph 0050, wherein 720/730 is interpreted as part of the housing and 720a/730a is interpreted as part of the cover). However, if there is any doubt that Doo discloses the housing and the cover have a thickness ratio of 1:0.2 to 1:0.8. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and the cover to have a thickness ratio of 1:0.2 to 1:0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).

Response to Arguments
Applicant’s arguments, see page 5, lines 13-16 of the remarks, filed on 8/30/2022, with respect to 112(f) interpretation have been fully considered and are persuasive in light of the new claim amendments.  The 112(f) claim interpretation has been withdrawn. 
The arguments to the newly added claim limitations in claims 18 and 20-30 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sevcik (2,948,905) (3,089,151) is cited to show a foldable bed having casters.  
Broome (1,541,105) is cited to show a foldable bed having casters. 
Xu (CN 87200357) is cited to show a foldable bed. 
Tang (CN 2034804) is cited to show a foldable bed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785